Continued Prosecution Application
Continued Prosecution Application (CPA) The request filed on 4/11/2011 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/658241 is acceptable and a CPA has been established. An action on the CPA follows. 

Examiner’s Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
A new Figure 1 must be submitted that has the area pointed to drawn the same as in the original figure. Line A is missing and line B does not touch its corner with the other corner. It is suggested that the applicant submit a new set of drawings rather than just a figure 1 for ease of understanding which to print on the patent. Applicant must submit the reply as a 312 amendment so that the examiner can check for correctness


    PNG
    media_image1.png
    581
    818
    media_image1.png
    Greyscale



Replacement:
 
    PNG
    media_image2.png
    290
    288
    media_image2.png
    Greyscale

Corrected drawing sheets are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Drawings submitted in response to this examiner’s comment MUST be sent as amendment under 37 CFR 1.312.

The corrected drawings must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). 
Conclusion
The claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA R UNDERWOOD whose telephone number is (571)272-7652.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, seehttp://www.uspto.gov/patents/process/status/private_pair/index.jsp OR http://www.uspto.gov/patents-application-process/checking-application-status/pair-resources . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA R UNDERWOOD/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        2/2/2022